  
 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLIN *

IN THE l\/IATTER OF:

The Search Warrant Issued on
October 24, 2018

 

Upon motion of the United States, for good cause shown, and based upon the facts and
reasons stated in the Supplemental Motion to Seal, it is hereby ORDERED that the case-caption
be modified as set out above and the Search Warrant, Application, Afiidavit and its Attachments
A and B, Return, and Supplemental Motion to Seal in the instant matter be sealed by the Clerl<
from this date until further order by this Court, except that a copy of the search warrant application
and all attachments thereto, and a copy of any Warrant issued, be provided to the United States
Attorney’s Offlce.

This the lSt day of November, 2018.
/s/ L. Patrick Auld'

L. Patrick Auld
y United States Magistrate Judge

Case 1:18-mi-00319-LPA Document 5 Filed 11/01/18 Paoe 1 of 1

